— Judgment, Supreme Court, Bronx County (Bonnie G. Wittner, J.), rendered May 7, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to two concurrent terms of IVi to 4Vi years, unanimously affirmed.
While cross-examination may not be restricted to "deprive a defendant of an important means of combating inculpatory testimony or at least demonstrating the existence of a reasonable doubt as to guilt” (People v Gissendanner, 48 NY2d 543, 548), its nature and extent is subject to the court’s discretion (People v Schwartzman, 24 NY2d 241, 244). It was not an abuse of discretion to limit cross-examination on the issue of what the undercover officer wrote in his buy report, since the witness had already answered the question. The jury knew of the omission in the report and had also heard the officer’s testimony that he was not required to put every detail concerning the arrest in the report.
*494We have considered the remaining arguments and find them to be of no avail. To the extent there was any error, such error was harmless in light of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230, 241-242). Concur — Carro, J. P., Milonas, Ellerin and Asch, JJ.